internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------------------ ------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------ id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-125911-15 date date legend x --------------------------------------------------- --------------------------------------- b --------------------------------------------------- ------------------------------ trust --------------------------------------------------- ----------------------------------------------------- date date date date state -------------------- ---------------- ------------------ --------------------- ------------ dear -------------- this responds to a letter dated date submitted on x’s behalf by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was formed under the laws of state on date and elected to be treated as an s_corporation effective date trust was a shareholder of x as of date plr-125911-15 trust was intended to be a qualified_subchapter_s_trust qsst since date b has reported the income gain and loss allocated to trust by reason of trust’s ownership of x stock it is represented that trust possessed the elements of a qsst described in sec_1361 however trust did not meet the requirements of sec_1361 on date trust took corrective action to comply with sec_1361 further b the beneficiary of trust did not file a timely election to treat trust as a qsst therefore trust was not a permissible shareholder and x’s s_corporation_election terminated on date x represents that the terminating event was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be an s_corporation shareholder sec_1361 provides that a qsst whose beneficiary makes an election under sec_1361 will be treated as a_trust described in sec_1361 and the qsst‘s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust plr-125911-15 sec_1361 defines a qsst as a_trust the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to that beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to the beneficiary sec_1361 further defines a qsst as a_trust all of the income of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that if any qsst ceases to meet any requirement of sec_1361 but continues to meet the requirements of sec_1361 the provisions of sec_1361 will not apply to the trust as of the first day of the first taxable_year beginning after the first taxable_year for which it failed to meet the requirements of sec_1361 under sec_1362 an election to be an s_corporation will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to f agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s_corporation_election terminated on date because the beneficiary of trust failed to make a timely qsst election and because the requirements of sec_1361 were not met we further conclude that the termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 therefore x will be treated as plr-125911-15 continuing to be an s_corporation on and after date provided that x’s s_corporation_election was otherwise valid and was not otherwise terminated under sec_1362 this ruling is contingent on the beneficiary of trust filing a qsst election for trust effective date with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the election accordingly x’s shareholders in determining their respective income_tax liabilities must include their pro_rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account distributions made by x as provided by sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied on whether x was or is otherwise eligible to be treated as an s_corporation or whether trust meets the requirements of a qsst this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
